Name: Regulation (EEC) No 1295/70 of the Commission of 1 July 1970 amplifying the provisions relating to the marking of certain egg packings covered by Regulation (EEC) No 1619/68 on marketing standards for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 408 Official Journal of the European Communities 3.7.70 Official Journal of the European Communities No L 145/ 1 ­ \ REGULATION (EEC) No 1295/70 OF THE COMMISSION of 1 July 1970 amplifying the provisions relating to the marking of certain egg packs covered by Regulation (EEC) No 1^19/68 on marketing standards for eggs provision for markings indicating regrading, it is necessary to provide in such cases for the affixing of special notices to the bands , labels and small packs ; Whereas packing centres should be in a position to repack eggs, this being necessary, in particular, when the packing is damaged, when a trader wishes to sell eggs under his own name or when eggs in large packs are required to be repacked in small packs ; whereas it is also necessary in such cases that the origin and age of the eggs be given in the notices affixed to bands , labels and packs ; whereas these notices should show that the eggs have been regraded or repacked ; Whereas , in view of the special conditions for the use of the word 'Extra ' on small packs laid down in Article 19 of Regulation (EEC) No 1619/68 and in view of the guarantee of freshness of the eggs which is provided in this case by the packing centres , this marking may not be used for repacked eggs ; Whereas , in order to conform with packing centre and trade practice, it is advisable to authorise the affixing on large packs of the notices provided for bands or labels, and the printing of a trade mark ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs , as last amended by Regulation (EEC ) No 436/702 ; Having regard to Council Regulation (EEC) No 1619/683 of 15 October 1968 on marketing standards for eggs, as amended by Regulation (EEC) No 730/69 ,4 and in particular Article 22 thereof; Whereas Article 22 of Regulation (EEC) No 1619/68 provides that, for the implementation of marketing standards for hen eggs in shell , additional provisions should be laid down in particular concerning the marking and labelling of packs and concerning bands and other fastening devices ; Whereas some of these provisions were laid down in Commission Regulation (EEC) No 95/695 of 17 January 1969 implementing Regulation (EEC) No 1619/68 on marketing standards for eggs , as amended by Regulation (EEC) No 927/696 ; Whereas Article 13 of Regulation (EEC) No 1619/68 permits even undertakings which are not approved packing centres to withdraw eggs from their grade and to regrade them in a lower quality grade ; whereas, since such undertakings are not able to comply with the provisions of Articles 17 and 18 of that Regulation and since those Articles make no HAS ADOPTED THIS REGULATION : Article 1 1 OJ No 117, 19.6.1967, p. 2293/67 . 1 . Eggs which have been regraded in accordance with Article 13 ( 1 ) of Regulation (EEC) No 1619/68 may be marketed in the packs in which they were contained before regrading. If they are repacked, each pack may contain only the eggs of a single batch . 2 . The band or label on large packs shall bear in clear and legible black characters the following information only : 2 OJ No L 55 , 10.3.1970, p . 1 . 3 OJ No L 258 , 21.10.1968 , p . 1 . 4 OJ No L 96, 23.4.1969 , p . 2 . 5 OJ No L 13 , 18.1.1969, p . 13 . 6 OJ No L 120, 21.5.1969, p . 6 . Official Journal of the European Communities 409 (a) the name or business name and address of the undertaking which regraded the eggs or had them regraded ; (b ) the distinguishing number of the packing centre which first packed the eggs or, in the case of imported eggs, the country of origin ; ( c ) the quality and weight grading ; ( d) the number of eggs packed ; accordance with Article 17 ( 1 ) (e ) of Regulation (EEC) No 1619/68 ; (f) particulars of the refrigeration or method of preservation, uncoded and in Roman type, for refrigerated or preserved eggs ; (g) the ' distinguishing number of the packing centre which first packed the eggs or, in the case of imported eggs, the country of origin ; 3 . Small packs containing repacked eggs shall bear, in clearly visible and legible characters and in accordance with the provisions of Article 18 ( 2) of Regulation (EEC) No 1619/68 , only the particulars provided for in paragraph 2 . In addition, small packs may bear the trade mark of the undertaking which repacked the eggs or had them repacked . The word 'Extra' may not be used . ( e) the word 'packed :', followed by the date or week number of first packing ; and below this the word 'regraded :' followed by the date or week number of the regrading in accordance with Article 17 ( 1 ) ( e ) of Regulation (EEC) No 1619/68 ; (f) particulars of the refrigeration or method of preservation, uncoded and in Roman type , for refrigerated or preserved eggs . 3 . Small packs containing regraded eggs shall bear only the particulars provided for in paragraph 2, in clearly visible and legible characters ; in cases where the original packs are being reused, the particulars which are no longer applicable shall be covered over . In addition , small packs may bear the trade mark of the undertaking which regraded the eggs or had them regraded . Article 3 1 . The provisions of Article 5 of Regulation (EEC) No 95/69 shall apply to the bands and labels mentioned in Articles 1 and 2, if the specimens are supplied before 1 August 1970 . 2 . If the original packs are used for regrading and repacking they shall be considered as reused within the meaning of Article 3 (2 ) of Regulation (EEC) No 95/69 . Article 2 Article 4 1 . Except in the case provided for in Article 13 of Regulation (EEC) No 1619/68 , packed eggs may be repacked in other large or small packs only by packing centres . Each pack shall contain only the eggs of a single batch . 2 . The band or label on large packs shall bear in clearly visible and legible black characters the following information only : ( a ) the name or business name and address of the undertaking which repacked the eggs or had them repacked ; (b ) the distinguishing number of the packing centre which repacked the eggs ; 1 . The particulars on the bands or labels of large packs which are reused in accordance with Article 3 (2) of Regulation (EEC) No 95/69 shall be completely covered over by new bands or new labels or rendered illegible in some other manner. 2 . Large packs may bear one or more of the particulars appearing on the bands and labels with which they are fastened . In addition , large packs may bear the trade mark of the undertaking which packed the eggs or had them packed . Article 5( c ) the quality and weight grading ; (d) the number of eggs packed ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Articles 1 and 2 shall be applicable from 1 August 1970 . ( e ) the word 'packed :', followed by the date or week number of first packing ; and below this the word ' repacked :', followed by the date or week number of repacking, in 410 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1970 . For the Commission The President Jean REY